Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Mikel Eugene Hall, Jr., Appellant                     Appeal from the 5th District Court of Cass
                                                      County, Texas (Tr. Ct. No. 2013-F-00107).
No. 06-15-00053-CR        v.                          Opinion delivered by Chief Justice Morriss,
                                                      Justice Moseley and Justice Carter,*
The State of Texas, Appellee                          participating. Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Mikel Eugene Hall, Jr., has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 2, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk